No. 80-443
                    IN THE SUPREME COURT OF THE STATE OF MONTANA
                                        1981


ADD REESE,
                          Plaintiff and Respondent,
     vs.
MIDLAND EMPIRE PACKING CO.,
INC., a Corporation,
                          Defendant and Appellant.


Appeal from:      District Court of the Thirteenth Judicial District,
                  In and for the County of Yellowstone.
                  Honorable Robert Wilson, Judge presiding.
Counsel of Record:
    For Appellant:
           Berger, Anderson, Sinclair, Murphy, Nelson, Edwards,
            and Molloy, Billings, Montana
    For Respondent:
           Ralph Herriott, Billings, Montana


                                     Submitted on briefs:   April 2, 1981
                                                 Decided: May 20, 1981
Filed :
          1R.r 2 0 19fl


                                         Clerk
Mr.  J u s t i c e Frank B . M o r r i s o n , J r . , d e l i v e r e d t h e O p i n i o n
of t h e Court.


        Midland Foods, I n c . ,              ( s h i p p e r ) a p p e a l s from a judgment

of $ 1 4 , 9 6 0 . 1 1 i n f a v o r of Add Reese ( c a r r i e r ) e n t e r e d Septem-

b e r 11, 1 9 8 0 , i n t h e T h i r t e e n t h J u d i c i a l D i s t r i c t , Y e l l o w s t o n e

County, H o n o r a b l e R o b e r t H . Wilson p r e s i d i n g , f o l l o w i n g a

t r i a l o f t h e c o u r t h e l d o n August 1 2 , 1980.                W affirm the
                                                                             e

t r i a l c o u r t ' s judgment i n f a v o r o f t h e c a r r i e r .

        T h i s d i s p u t e i n v o l v e s l i a b i l i t y f o r damage t o 1 5 2

boxes of boned b u l l m e a t w e i g h i n g 9,120 pounds.                      The m e a t

was p a r t of a s h i p m e n t t a k e n by t h e c a r r i e r from t h e s h i p p e r ' s

dock i.n B i l l i n g s , Montana, and d e l i v e r e d t o Lucky S t o r e s ,

Buena P a r k , C a l i f o r n i a , i n March o f 1974.               The d i s p u t e d 1 5 2

boxes o f b u l l m e a t w e r e r e f u s e d by Lucky S t o r e s when d e l i v -

e r e d by t h e c a r r i e r .     The s h i p p e r d e d u c t e d t h e v a l u e o f t h e

r e j e c t e d m e a t from a n open a c c o u n t m a i n t a i n e d w i t h t h e c a r -

rier.      The c a r r i e r t h e n b r o u g h t t h i s a c t i o n .

        The i s s u e s on a p p e a l a r e :

        1. Whether u n d e r t h e Carmack Amendment,                       49 U. S C..    ,   § 20
                               / / 5'cj   7
( l l ) , (49 U.S.C.,         r;2&W3j,        t h e s h i p p e r i s e n t i t l e d t o judgment

a s a m a t t e r of law.

        2. Whether t h e r e a r e s u f f i c i e n t f a c t s i n t h e r e c o r d t o

s u p p o r t t h e f i n d i n g s made by t h e t r i a l c o u r t .

        The t r i a l c o u r t f o u n d t h a t on March 1 2 , 1974, t h e s h i p -

p e r ' s employees l o a d e d 30,000 pounds o f f r e s h m e a t i n t o t h e

carrier 's refrigerated truck-trailer u n i t for transport to

Lucky S t o r e s i n Los A n g e l e s , C a l i f o r n i a .       The l o a d e d m e a t

came from c a t t l e k i l l e d by t h e s h i p p e r i n i t s p r o c e s s i n g

p l a n t a t B i l l i n g s , Montana, and from c a r c a s s e s d e l i v e r e d t o

t h e s h i p p e r by C a v i n e s s P a c k i n g Company o f Texas.               The c o u r t

f u r t h e r found t h a t t h e s h i p p e r ' s employees e x e r c i - s e d ex-

c l u s i v e c o n t r o l of t h e m e a t d u r i n g b o t h t h e b u t c h e r i n g and
loading process.               C a r r i e r ' s d r i v e r s p i c k e d up t h e r e f r i g -

e r a t e d t r a i l e r u n i t af t e r loading.

         The r e f r i g e r a t e d t r a i l e r u n i t was d e s i g n e d t o h o l d t h e

t e m p e r a t u r e of t h e meat c a r g o a t t h e same t e m p e r a t u r e t h e

meat was when l o a d e d .             The t e m p e r a t u r e of t h e t r a i l e r u n i t

was s e t a t 20'         F.     The c o o l i n g u n i t would n o t lower t h e

t e m p e r a t u r e of t h e c a r g o below t h a t a t which i t was l o a d e d .

The c o u r t found t h a t t h e r e f r i g e r a t e d u n i t f u n c t i o n e d p r o p e r l y

on t h e h a u l t o Los Angeles.

        A t t h e time of d e l i v e r y t o Lucky S t o r e s on March 1 4 ,

1974, t h e l o a d was i n s p e c t e d by one W h i s l e r , an employee

i n s p e c t o r of Lucky S t o r e s .        Whisler endorsed upon t h e f r e i g h t

b i l l s and b i l l s of l a d i n g , t h e t e m p e r a t u r e of t h e meat, 34O F

--50'     F , w i t h o u t s p e c i f y i n g t h e p a r t i c u l a r t e m p e r a t u r e of

any box i n t h e l o a d .          Contrary t o ordinary business p r a c t i c e ,

Whisler d i d n o t e n d o r s e upon t h e f r e i g h t b i l l s o r b i l l s o f

l a d i n g t h e r e a s o n f o r r e j e c t i o n of t h e c a r g o .       The c a r r i e r ' s

d r i v e r t e s t i f i e d t h a t Whisler r e j e c t e d t h e meat b e c a u s e "he

t h o u g h t t h e meat had been loaded f r o z e n and i t was i n a

thawing p r o c e s s when I d e l i v e r e d i t . "             The f r o s t e d meat was

i n boxes on t h e f l o o r of t h e t r a i l e r u n i t .              After learning

of t h e r e j e c t i o n ,   t h e s h i p p e r d i r e c t e d t h a t t h e meat be t a k e n

t o P a c i f i c Cold S t o r a g e , where' i t was - f r o z e n .

        The s h i p p e r ' s meat b r o k e r l a t e r checked t h e l o a d i n

s t o r a g e and a d v i s e d t h e s h i p p e r t h a t t h e l o a d was r e j e c t e d

b e c a u s e i t was " o f f o d o r " .       The s h i p p e r c o n t e n d s t h r o u g h o u t

t h e c a s e t h a t " o f f o d o r " was t h e b a s i s f o r r e j e c t i o n .         The

t r i a l c o u r t d i d n o t make a f i n d i n g r e s p e c t i n g t h e r e a s o n f o r

Lucky S t o r e s r e j e c t i n g t h e l o a d .

        P u r s u a n t t o d i r e c t i o n from t h e s h i p p e r , t h e c a r r i e r

r e t u r n e d t h e meat t o t h e s h i p p e r i n a t r a i l e r u n i t c a r r y i n g
vegetables.          The t e m p e r a t u r e of t h e t r a i l e r u n i t , w h i l e

h a u l i n g v e g e t a b l e s , was h e l d a t 38O F , which would n o t

p r e v e n t t h e f r o z e n meat from thawing.             T h i s f a c t was known

t o the shipper.           When t h e meat a r r i v e d i n B i l l i n g s , i t was

"soggy", and blood was r u n n i n g o u t of t h e boxes.                       The meat

was e v e n t u a l l y s u b m i t t e d t o a r e n d e r i n g p r o c e s s by t h e

s h i p p e r and s o l d f o r animal consumption.

        The t r i a l c o u r t found t h a t t h e c a r r i e r ' s r e f r i g e r a t e d

t r a i l e r u n i t functioned properly a t a l l times.                    This finding

w a s premised upon t h e f a c t t h a t t h e equipment was new and

upon t h e d r i v e r ' s t e s t i m o n y t h a t p e r i o d i c c h e c k s of t h e l o a d

were made d u r i n g t r a n s p o r t .

        L i a b i l i t y f o r damage t o i n t e r s t a t e shipments i s governed

by t h e Carmack Amendment, 49 U.S . C . ,                           ,
                                                            5 2 0 (1) r e e n a c t e d a s

4 9 U.S.C.,       811707, w i t h o u t s u b s t a n t i v e change.         This s t a t u t e

c o d i f i e s t h e common-law r u l e t h a t a c a r r i e r , though n o t a n

a b s o l u t e i n s u r e r , i s l i a b l e f o r damage u n l e s s t h e damage i s

c a u s e d by:    (1) a n a c t of God,          ( 2 ) t h e p u b l i c enemy,      (3) the

a c t of t h e s h i p p e r ,   ( 4 ) a public authority, o r ,              (5) the

i n h e r e n t v i c e o r n a t u r e of t h e goods.        Missouri P a c i f i c

R a i l r o a d v . Elmore & S t a h l ( 1 9 6 4 ) , 377 U.S. 134, 1 3 8 , 84 S. Ct.
1142, 1145, 1 2 L. Ed. 2d 194.

       For t h e s h i p p e r t o e s t a b l i s h a prima f a c i e c a s e , i t must

show t h a t t h e meat was d e l i v e r e d t o t h e c a r r i e r i n good

c o n d i t i o n and a r r i v e d i n a damaged c o n d i t i o n .       The burden i s

t h e n on t h e c a r r i e r t o show:         (1) freedom from n e g l i g e n c e and

( 2 ) a p p l i c a b i l i t y of a t l e a s t one of t h e enumerated e x c e p t i o n s .

Missouri P a c i f i c Railroad.

        The c a r r i e r ' s c a s e r e s t s upon a d e s c r i p t i o n of i t s

equipment and t e s t i m o n y by t h e d r i v e r t h a t t h e u n i t f u n c t i o n e d

properly throughout t h e t r i p .               The s h i p p e r ' s c a s e i s t h a t

t h e meat was d e l i v e r e d i n good c o n d i t i o n a n d , t h e r e f o r e ,
must have d e t e r i o r a t e d d u r i n g t h e h a u l .       W e have c a r e f u l l y

reviewed t h e r e c o r d t o d e t e r m i n e i f t h e r e i s s u b s t a n t i a l

c r e d i b l e e v i d e n c e t o s u p p o r t t h e judgment e n t e r e d by t h e

t r i a l court.

        The r e c o r d i s n o t c l e a r on whether t h e meat was r e j e c t e d

by Lucky S t o r e s b e c a u s e i t was thawing o r b e c a u s e t h e m e a t

was " o f f o d o r " .     There i s e v i d e n c e t o s u p p o r t e a c h .

        The s t r o n g e s t e v i d e n c e s u p p o r t i n g t h e p o s i t i o n of t h e

s h i p p e r t h a t t h e c o n d i t i o n of t h e meat changed d u r i n g t h e

p e r i o d o f t r a n s p o r t a t i o n , comes from two s o u r c e s .         First,

a l l of t h e meat t h a t was r e j e c t e d was on t h e bottom of t h e

t r a i l e r unit.       The r e c o r d i s devoid of e v i d e n c e from t h e

s h i p p e r ' s employees r e g a r d i n g how t h e boxes of meat were

stacked p r i o r t o being loaded i n t h e t r a i l e r u n i t .                  Never-

t h e l e s s , assuming t h e t r a i l e r was l o a d e d from f r o n t t o back,

t h e s h i p p e r can a r g u e t h a t a l l of t h e meat found t o be i n a

"thawing p r o c e s s " would n o t have been on t h e bottom of t h e

t r a i l e r u n i t u n l e s s t h e c o n d i t i o n of t h e meat changed a f t e r

i t was l o a d e d .

        The s h i p p e r ' s p o s i t i o n a l s o f i n d s some s u p p o r t i n t h e

f a c t t h a t , i f t h e t e m p e r a t u r e of t h e t r a i l e r was h e l d a t 2 0 °

F t h r o u g h o u t t h e t r i p , t h e meat would n o t have been i n a

"thawing p r o c e s s " , a t t h e time i t was d e l i v e r e d t o Lucky

Stores.       Again,       t h e r e c o r d i s devoid of e v i d e n c e r e g a r d i n g

whether f r o z e n meat would thaw a t a t e m p e r a t u r e of 20'                     F.

        However, i f t h e r e i s s u b s t a n t i a l c r e d i b l e e v i d e n c e t o

s u p p o r t t h e t r i a l c o u r t ' s d e c i s i o n i n f a v o r of t h e c a r r i e r ,

we must a f f i r m .       W e f i n d such evidence t o e x i s t .

        The t e m p e r a t u r e of t h e meat a t t h e t i m e of d e l i v e r y t o

Lucky S t o r e s ranged from 34'               F t o 50'      F.     The r e c o r d d i s -

c l o s e s the reason f o r t h i s v a r i a t i o n .         The s h i p p e r f i n i s h e d

boning p a r t of t h e b u l l meat on Monday, March 11, and t h e

remainder on Tuesday, March 1 2 .                      The meat was s h i p p e d on
March 12.         The meat which was boned on Monday was p u t i n t o a

freezer a t       -lo0    F u n t i l i t was l o a d e d Tuesday.             The meat

t h a t was boned on Tuesday was b e i n g p r o c e s s e d i n a room

where t h e t e m p e r a t u r e v a r i e d from 32'        F t o 50'      F.     I t was

n o t s u b j e c t e d t o f r e e z i n g t e m p e r a t u r e s and was l o a d e d a f t e r

i t was boned on Tuesday.                 These f a c t s a c c o u n t f o r t h e wide

v a r i a t i o n i n meat t e m p e r a t u r e found a t t h e Lucky S t o r e s .

        Whether t h e meat was r e j e c t e d b e c a u s e i t was warm and

" o f f odor" o r b e c a u s e i t was "thawing" t h e r e c o r d can i n -

f e r e n t i a l l y s u p p o r t t h e meat b e i n g l o a d e d by t h e s h i p p e r i n

t h e same c o n d i t i o n i t was found t o be i n when examined a t

Lucky S t o r e s .      W e must a f f i r m t h e t r i a l c o u r t i f t h e r e i s

any s u b s t a n t i a l c r e d i b l e e v i d e n c e t o s u p p o r t i t s judgment.

Rule 52, M.R.Civ.P.

        Under t h e Carmack Amendment, t h e carrier had t h e burden

of p r o v i n g t h a t t h e s h i p p e r was r e s p o n s i b l e f o r t h e l o s s .

The c a r r i e r met t h a t burden by p r o v i n g t h a t t h e equipment

d i d n o t malfunction during the t r i p , thereby c r e a t i n g an

i n f e r e n c e of damage o c c u r r i n g p r i o r t o t h e h a u l .        Although

t h e s h i p p e r ' s t e s t i m o n y a t t e m p t e d t o p r o v e t h a t t h e meat was

i n an a c c e p t a b l e c o n d i t i o n when i t was l o a d e d , t h e r e i s

e v i d e n c e i n t h e r e c o r d from which t h e t r i a l c o u r t c o u l d f i n d

t h a t t h e meat r e j e c t e d by Lucky S t o r e s was i n t h a t same

c o n d i t i o n when l o a d e d by t h e s h i p p e r .    Therefore, t h e shipper's

c o n d u c t i n h a n d l i n g t h e meat l e d t o t h e r e j e c t i o n .     Although

w e might have d e c i d e d t h e c a s e d i f f e r e n t l y had w e been t h e
t r i e r o f - f a c t , t h e r e i s s u f f i c i e n t evidence i n t h e record t o

s u p p o r t t h e f i n d i n g s made by t h e t r i a l c o u r t .

        The judgment i s a f f i r m e d .
We concur: